Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 16 January 1822
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much respecd Sir,
Custom House Boston
Jany. 16. 1822.—
Your Communication was received two days since & this morning. I received from Capt. B. Peyton a draft, on the U.S. Branch Bank in this town, four Dols.=78. 23/100, being the amount of the duties &c, on the articles, which came to my care, for You, from France.With the highest veneration, I have the honor to be, Sir, Your most Obt. Servt.H,A,S, Dearborn